ROBERTS, C.J.
Appellant, Earnest D. Bolton, challenges an order summarily denying his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
A movant is entitled to an evidentiary hearing on his motion for post-conviction relief unless the motion and record conclusively show that the movant is not entitled to relief. Valentine v. State, 98 So.3d 44, 54 (Fla. 2012). All factual allegations raised by the movant must be accepted as true *510unless those allegations are conclusively refuted by the record. Id. In this case, the post-conviction court failed to attach any portion of the record that conclusively shows Appellant is not entitled to relief, and this Court is obligated to reverse. See Holton v. State, 130 So.3d 799 (Fla. 1st DCA 2014).
REVERSED and REMANDED.
WINOKUR and M.K. THOMAS, JJ., CONCUR.